DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3-4 contains the phrase: “a diameter, a length or a width”.  It does not seem the specification of the instant application has support for the above phrase.  It seems the specification has support that the bead has a diameter.  Appropriate correction is required.  The Applicant is also requested to point out the support for an amendment/argument regarding this matter.
Claim 2 contains the phrase: “the moist botanical fibers being uniformly distributed through the oral pouched product”.  It does not seem the specification of the instant application 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 9-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmermann (U.S Pub. No. 20080308115) in view of Winterson et al. (U.S Pub. No. 20070012328).
Regarding claims 2 and 12, Zimmermann discloses an oral pouched product comprising: a porous outer web; an inner filling in the porous outer web, the inner filling material being clump-free, and the inner filling material including, a plurality of beads, at least some of the beads being at least partially unraveled (since these are still beads then they are deemed to be unraveled), the beads including, moist botanical fibers (claim 16 and [0007]).  Zimmermann further discloses the tobacco is being dispersed uniformly throughout the beads and the beads are dispersed throughout loose tobacco material that is enclosed in a porous membrane (claim 1 and Abstract).  Zimmermann does not expressly disclose the moisture content of the fibers.  Winterson discloses the oral pouch can be adjusted to accommodate maintaining a predetermined moisture content of the tobacco between about 5% to about 65% [0052].  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range of moisture content for the fibers in the oral product of Zimmerman as taught by Winterson.  Therefore, the combination of Zimmermann (claim 1 and Abstract) and Winterson taken together as a whole teaches/suggests the moist botanical fibers being uniformly distributed through the oral pouched product.

Regarding claim 4, Zimmermann discloses the beads have a maximum dimension of about 2.5 mm within the claimed range of 1 mm to about 5 mm. 
Regarding claim 5, Zimmerman discloses the moist botanical fibers consist essentially of moist smokeless tobacco (Abstract).  
Regarding claim 6, Zimmerman discloses the moist botanical fibers include non-tobacco botanical material [0007].  
Regarding claims 9 and 14-17, Zimmermann discloses the tobacco bead has a polymeric coating with flavorant as a time release overcoat [0036]; therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was mad to also make a flavorant time release overcoat for the outer web to timely release a desired flavorant to a user. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to put the flavorant coating on either or both surface of the outer web depending on the desired level of flavorant.
Regarding claim 10, Zimmermann discloses the oral tobacco product further comprising: an inner web inside the porous outer web (see fig. 5 and [0045]).  
Regarding claim 11, Zimmermann discloses the beads further include a binder [0005].  
Regarding claim 13, Zimmermann discloses the pouched product has maximum dimensions of about two inches (claim 21) overlapping with the claimed range.
Regarding claim 18, Zimmermann discloses the beads include at least one additive including vitamins, minerals, nutraceuticals, energizing agents, soothing agents, sweeteners, coloring agents, amino acids, antioxidants, preservatives, or any combination thereof [0037].  


Regarding claim 20, Zimmermann discloses the moist botanical material includes vegetable fibers [007].
Regarding 21, Zimmermann discloses the beads include a diluent such as starch [0035].
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmermann (U.S Pub. No. 20080308115) in view of Winterson et al. (U.S Pub. No. 20070012328) as applied to claim 2 above and further in view of Aeschlimann et al. (U.S Pub. No. 20070163605).
Regarding claim 7, Zimmermann does not expressly disclose the width of the tobacco strand.  Aeschlimann discloses the tobacco strand can preferably be cut to a length about 0.4 mm to about 0.9mm [0013] overlapping with the claimed range having a length ranging from 0.2 mm to 15 mm.  Therefore, it would have been obvious to one of ordinary skill in the art to pick the available tobacco strand as taught by Aeschlimann.
Regarding claim 8, Zimmermann does not expressly disclose the width of the tobacco strand.  Aeschlimann discloses the tobacco strand can preferably be cut to a width about 0.6 mm to about 0.8mm [0013] overlapping with the claimed range having a length ranging from 0.2 mm to 2.5 mm.  Therefore, it would have been obvious to one of ordinary skill in the art to pick the available tobacco strand as taught by Aeschlimann.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10492523. Although the claims at issue are not identical, they are not patentably distinct from each other because they have the same scope of invention.
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Regarding claims 3-4, Applicant requested consideration after amending the claims to overcome the rejection under 35 USC 112(b).  Upon further consideration, it seems the amendment is not fully supported by the specification of the instant application.  It seems the specification has support that the bead has a diameter.  Appropriate correction is required.  The Applicant is also requested to point out the support for an amendment/argument regarding this matter.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained above, the combination of Zimmermann and Winterson teaches/suggests an oral pouched product including a plurality of beads, the beads being at least partially unraveled, the beads including, moist botanical fibers having a moisture content of at least 50% OV, and the moist botanical fibers being uniformly distributed throughout the oral pouched product.
Regarding the Double Patenting Rejection, it is acknowledged that the Applicant request the Examiner to hold the rejections in abeyance.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PHU H NGUYEN/Examiner, Art Unit 1747